UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
MOHAMMED KAMEEN,                           )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-2385 (ESH)
                                           )       (Kameen)
BARACK H. OBAMA, et al.,                   )
                                           )
                        Defendants.        )
__________________________________________)

                                             ORDER

        Upon consideration of the Unopposed Motion to Stay Petition for Writ of Habeas Corpus

of petitioner Mohammed Kameen, it is hereby

        ORDERED that:

(1) The above-captioned petition for a writ of habeas corpus shall be stayed;

(2) The parties’ obligations under this Court’s November 6, 2008 Case Management
Order, as amended by the Order of December 16, 2008, shall be suspended with respect to this
petitioner unless and until the stay is lifted by the Court;

(3) Either counsel for petitioner or counsel for respondents may move to lift the stay upon notice
to counsel for the opposing party;

(4) The terms and effect of this Court’s September 11, 2008 Protective Order and Procedures for
Counsel Access to Detainees at the United States Naval Base in Guantánamo Bay, Cuba (the
“Protective Order”) shall remain in effect;

(5) The terms and effect of this Court’s July 11, 2008 Order (Dkt. 39), requiring respondents to
provide petitioner’s counsel and the Court with thirty day’s advance notice prior to any intended
removal or transfer of a prisoner from Guantánamo Bay, Cuba shall remain in effect; and

(6) The above-captioned case shall be administratively closed, but either counsel for petitioner or
counsel for respondents may file a motion and proposed order to reopen the case.

                                             _________/s/______________
                                             ELLEN SEGAL HUVELLE
Date:   September 4, 2009                    United States District Judge